Citation Nr: 1816412	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  11-21 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

1.  Entitlement to service connection for a right knee disability, to include as secondary to a left knee disability.

2.  Entitlement to compensation for a right knee disability under 38 U.S.C. 1151.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Cruz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1984 to March 1987.

This matter is before the Board of Veterans' Appeals (Board) on appeal from August 2010 and October 2010 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran presented testimony at a Board hearing in March 2017.  A transcript of the hearing is associated with the Veteran's claims folder. 


FINDINGS OF FACT

1.  The weight of the competent and probative evidence is against a finding that the Veteran's right knee disability had its onset during military service or is otherwise related to such service.

2.  The Veteran's right knee disability is not shown to have been caused by carelessness, negligence, lack of proper skill, error in judgment, or other similar instance of fault on the part of VA or the surgeon, or to have been caused by an event not reasonably foreseeable.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right knee disability have not been met.  38 U.S.C. §§ 1131, 5107 (West 2012); 38 C.F.R. § 3.303, 3.307, 3.309 (2017).

2.  Entitlement to disability compensation under the provisions of 38 U.S.C. § 1151 for right knee disability is not warranted.  38 U.S.C. § 1151 (2012); 38 C.F.R. §§ 3.361, 17.32 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to provide claimants with notice and assistance in substantiating a claim.  The VA provided the Veteran with notice letters in August 2009 and October 2009.

Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.  The Veteran was afforded VA examinations in August 2010 and September 2017.

Given the above, the Board will proceed to the merits of the appeal.

Principles of Service Connection

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A disability which is proximately due to or the result of a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310.  Further, a disability which is aggravated by a service-connected disorder may be service connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439, 448-49 (1995).  In order to establish entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

If a veteran served 90 days or more on active duty, service incurrence will be presumed for certain chronic diseases, such as arthritis, if the disease becomes manifest to a compensable degree within one year after service.  38 U.S.C. § 1112; 38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service Connection for Right Knee Disability
Facts and Analysis

The Veteran contends that his right knee disability is due to his service-connected left knee disability.  He began having issues with his right knee about 2008.  3/8/2017 Hearing Transcript, at 5, 12.

Service treatment records reflect that the Veteran complained of bilateral knee pain in October 1984.  There was no swelling or ecchymosis.  No further problems with the right knee were documented.  His separation examination in February 1987 listed left knee problems, but no right knee problems were noted.  11/2/2016 STR-Medical, at 10-11, 67.

The Veteran complained of persistent knee pain in March 2009.  In August 2009, he underwent right knee arthroscopy and partial meniscectomy.  In September 2009, he reported that he noticed some numbness along his entire leg.  In October 2009, he was found to have a mild entrapment of the deep peroneal motor nerve.  There was no radiculopathy.  8/31/2009 CAPRI, at 3; 10/5/2009 CAPRI, at 5; 10/23/2009 at CAPRI, at 1; 4/4/2011 Medical Treatment Records-Non-Government Facility, at 5.

The Veteran was afforded a VA examination in August 2010.  He reported that his right knee felt weak and first began to bother him two to three years prior.  He could not walk more than half a mile, wore a brace, and had a limp.  Other problems included his knee locking up and giving out and causing him to fall.  His response to treatment of exercises and stretches was poor.  He had degenerative joint disease of both knees.  It was noted that his February 1987 separation examination showed no right knee chronic disorder and the earliest post-service mention of a right knee problem was in February 2009.  The examiner opined that the right knee disorder was less likely than not due to his 1984 complaint of right knee pain.  8/4/2010 VA Examination.

During a January 2011 evaluation, a doctor noted that the Veteran had recently "developed right knee problems, possibly from compensating for his left knee difficulties; regardless, he underwent arthroscopic right knee surgery..."  No further comment or opinion was offered.  2/7/2011 Medical Treatment Record-Non-Government Facility, at 3.

The Veteran was afforded another VA examination in September 2017.  The examiner opined that his right meniscus tear and status post arthroscopic meniscectomy less likely as not had its onset during or is related to active military service because the service treatment records were silent regarding chronic or ongoing right knee disorder at, or after separation, and within one year of separation.  Further, it was less likely as not caused by, or aggravated by his service connected left knee disability because current right and left knee medial osteoarthritis showed similar levels of severity in 2016, which was consistent with natural age and axial load bearing at BMI 40.  His right knee meniscus tear in 2009 was most likely due to heavy laborious occupation after separation from service exacerbated by genetic predisposition to develop medial joint erosion.  Specifically, while the onset of the right knee pain varied with respect to time, the longitudinal records clearly demonstrated ongoing chronic left knee pain and it is likely that the Veteran would have been placing more weight on the right lower extremity.  However, based on the reported history, the right knee disorder was most likely an acute injury to the meniscus in about 2009 while working in construction.  9/7/2017 C&P Examination.

The Board notes that a second examination was provided in September 2017.  However, the opinion provided by that examiner is inadequate.  The examiner opined that the claimed disability was at least as likely as not incurred in or caused by claimed in-service injury, event or illness.  The rationale provided stated that there was clear evidence of injury and surgery of the left knee in-service with continued residuals.  The examiner further determined that there was no evidence of a right knee condition in-service.  The examiner did not provide sufficient reasons and bases as to how the disabilities were related and is therefore deemed inadequate.  9/14/2017 C&P Examination.

After review of the record, the Board finds that the criteria for service connection for a right knee disability have not been met.

In the present case, the competent medical and lay evidence fails to demonstrate a nexus between his claimed right knee disability and active service or as secondary to his left knee.  It also does not establish continuity of symptomatology.

The examiners in August 2010 and September 2017 both determined that the evidence did not support a right knee disability being due to service.  Additionally, the first examiner in September 2017 also determined that the right knee disability was not caused or aggravated by the left knee.  Further, the examiner indicated that his injury was likely due to an acute injury due to his heavy laborious occupation.  The Board acknowledges the statement by his doctor in January 2011, but finds it speculative as the doctor offered not further opinion on the matter.  The Board places more weight on the VA examinations as the examiners performed in-person examinations, recorded medical history, reviewed diagnostic testing, and provided clear rationales.

The Board also considered whether continuity of symptomatology since service was shown with respect to the Veteran's right knee disability.  However, by his own reports, his right knee symptoms did not arise until about 2008.  While he complained of knee pain in-service, there was no documentation of right knee problems upon separation.  The first instance of treatment did not take place until 2009, which is over twenty years after separation.  The VA examiners also found that service treatment records did not provide relevant evidence to support his current disability.  The passage of many years between the Veteran's separation from active service and diagnosis or documented treatment, while not dispositive, may be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  However, here, such absence of documented treatment, in and of itself, is not a basis for discrediting his lay statements of continuity.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  As noted, the Board finds multiple pieces of evidence to be probative and weigh against a finding of continuity.  These included the many years between separation and disability, in addition to normal findings and denial of relevant complaints upon separation.

Additionally, the evidence does not demonstrate that the arthritis of the right knee manifested to the requisite degree within one year of service separation.  Accordingly, the chronic disease presumptive provisions do not apply in this case.  38 C.F.R. § 3.307.

The Board recognizes the Veteran's belief that his right knee disability is due to active service.  In this regard, lay witnesses are competent to opine as to some matters of etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In this case, the claimed disability involves internal medical processes that extend beyond immediately observable cause-and-effect relationships that are of the type that the courts have found to be beyond the competence of lay witnesses.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Thus, the lay statements as to etiology in this case cannot serve to enable an award of service connection here.

For all the above reasons, the preponderance of the evidence is against the claim and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C. § 5107 (b).

Compensation per 38 U.S.C.A. § 1151

Under the provisions of 38 U.S.C.A. § 1151, if VA hospitalization or medical or surgical treatment results in additional disability or death that is not the result of the veteran's own willful misconduct or failure to follow instructions, compensation is awarded in the same manner as if the additional disability or death were service-connected.  See 38 C.F.R. §§ 3.361, 3.800(a).

The proximate cause of disability or death is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death (as explained in 38 C.F.R. § 3.361(c)); and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  38 C.F.R. § 3.361(d).

To determine whether there was informed consent, VA will consider whether the health care providers substantially complied with the requirements of § 17.32 of this chapter.  Minor deviations from the requirements of § 17.32 of this chapter that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Consent may be express (i.e., given orally or in writing) or implied under the circumstances specified in § 17.32(b) of this chapter, as in emergency situations.

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of § 17.32 of this chapter.

Facts and Analysis

The Veteran is seeking compensation under 38 U.S.C.A. § 1151 for a right knee disability due to VA surgical treatment in August 2009.  

As noted above, the Veteran complained of persistent knee pain in March 2009.  In August 2009, he underwent right knee arthroscopy and partial meniscectomy.  In September 2009, he reported that he noticed some numbness along his entire leg.  He was examined by his orthopedic surgeon and had an electromyography.  It was noted that a tourniquet was not applied in surgery and the Veteran had done well for two weeks postoperatively.  His orthopedist therefore felt that it was not a postoperative complication from the arthroscopy procedure.  After testing, he was found to have a mild entrapment of the deep peroneal motor nerve.  There was no radiculopathy.  8/31/2009 CAPRI, at 3; 10/5/2009 CAPRI, at 5-6; 10/23/2009 at CAPRI, at 1; 4/4/2011 Medical Treatment Records-Non-Government Facility, at 5.

The Veteran was afforded a VA examination in August 2010.  He complained of numbness after surgery of his right knee.  The examiner found evidence of deep peroneal nerve abnormality.  The examiner opined that his neurological disorder was as likely as not related to his right knee surgery or which occurred in the post-operative period.  However, it was speculative to say that the proximate cause of the neurological disability was the carelessness, negligence, lack of proper skill, error in judgement or similar instance of fault on the part of the VA in furnishing hospital care and surgical judgment.  Further, nerve injuries are a risk of having any knee or leg surgery.  8/4/2010 VA Examination.

The Veteran was afforded another VA examination in September 2017.  The examiner opined that the evidence supported that pain and paresthesia of the right lower leg had its onset with arthroscopic surgical procedure.  It was noted that the Veteran's orthopedic surgeon reported that it was highly unlikely that without tourniquet use, nerve damage resulted from the arthroscopic procedure.  Upon examination, the Veteran reported stocking distribution, mild loss of touch is consistent with metabolic neuropathy most likely due to many years of heavy etoh/drug intake and the resultant vitamin deficiency associated with drugs and alcohol.  Based on the objective evidence it was less likely as not a result of surgical procedure.  9/7/2017 C&P Examination.

The September 2017 examiner also opined that it was less likely as not that his disability was due to carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of the VA providers or was due to an event not reasonably foreseeable.  9/7/2017 C&P Examination.

After considering all of the evidence of record, to include that set forth above, the Board finds that a grant of VA benefits under 38 U.S.C.A. § 1151 for injury of the superficial peroneal nerve is not warranted.  A claim of entitlement under 38 U.S.C.A. § 1151 has three required elements: (1) additional disability, (2) caused by the VA treatment or procedure, and (3) proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or other similar instance of fault on the part of VA, or by an event not reasonably foreseeable.

Initially, the Board notes that the Veteran completed a pre-procedure/informed consent form, dated in August 2009, which noted that the treatment and/or procedure had been discussed with the patient, alternatives were discussed, and major risks and benefits were discussed.  One of the risks listed was, "nerve damage, which may cause temporary or permanent numbness or weakness of the leg."  The Veteran's consent was obtained freely without fraud, duress, or coercion.  6/8/2010 VA Examination Letter; 12/10/2009 CAPRI, at 3-4.

At his hearing in March 2017, the Veteran indicated that he understood the implications on his claim of the consent form he signed in August 2009.  Hearing Transcript, at 6, 16.

As detailed above, the record shows that the Veteran underwent right knee arthroscopic surgery with partial meniscectomy in August 2009.  The evidence establishes that he has an additional qualifying disability following VA treatment - mild entrapment of the deep peroneal motor nerve.  The evidence also establishes that he underwent surgical treatment at a VAMC.  The evidence, however, does not establish that the proximate cause of the Veteran's disability was due to carelessness, negligence, lack of proper skill, error in judgment or similar instance on the part of VA.  As noted above, the September 2017 VA examiner found no carelessness, negligence, lack of proper skill, error in judgment, or similar part in any of the three procedures.  The opinion of the September 2017 VA examiner was accompanied by a detailed rationale based on medical knowledge, and the Veteran's treatment and reports.  This opinion is therefore deemed highly probative.

The Veteran has otherwise not submitted any medical evidence to support his assertion that he incurred additional disability due to carelessness, negligence, lack of proper skill, error in judgment or similar fault due to VA surgery and treatment.  Thus, compensation pursuant to § 1151 is not warranted.  

The Board has considered the Veteran's contentions that he has a disability due to negligent VA surgical treatment and other treatment; however, he the lacks the medical expertise to say that symptomatology or a disease was caused by negligent treatment.  Such an opinion is not a matter of simple observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In sum, the weight of the evidence is against a finding that the Veteran has an additional disability due to carelessness, negligence, lack of proper skill, error in judgment, or similar fault following treatment by VA providers within the meaning of 38 U.S.C.A. § 1151.  Consequently, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to compensation benefits for additional disability resulting from VA treatment, pursuant to the provisions of 38 U.S.C.A. § 1151.  His claim must, therefore, be denied.


ORDER

Service connection for a right knee disability, to include as secondary to a left knee disability is denied.

Compensation for a right knee disability under 38 U.S.C. 1151 is denied.




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


